Citation Nr: 1223399	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-23 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim for service connection for sleep apnea.

2.  Whether there is new and material evidence to reopen a previously denied claim for service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD) or the sleep apnea.

3.  Whether there is new and material evidence to reopen a previously denied claim for service connection for residuals of cold injury to the feet.

4.  Whether there is new and material evidence to reopen a previously denied claim for service connection for a disorder manifested as hot and cold flashes.


5.  Whether there is new and material evidence to reopen a previously denied claim for service connection for a skin disorder, including folliculitis and venereal warts, and, if so, whether service connection is warranted.

6.  Whether there is new and material evidence to reopen a previously denied claim for service connection for gout, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service, on active duty (AD), from June 1966 to June 1969 and from November 1990 to June 1991.  He also had service in the National Guard, including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).


This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which found that new and material evidence had not been received to reopen claims for service connection for venereal warts/folliculitis, sleep apnea, gout, cold injury/frostbite of the feet, hypertension, hot/cold flashes, and dehydration.  The RO also confirmed a previous denial of the claim for service connection for PTSD with depression.

Other RO decisions since issued in August and November 2011, however, granted service connection for benign prostatic hypertrophy (BPH), claimed as a prostate condition due to dehydration, and for PTSD with depression and assigned a 40 percent rating for the BPH retroactively effective from November 30, 2010, and a 50 percent rating for the PTSD retroactively effective from April 18, 2006.  The Veteran has not separately appealed these ratings and/or effective dates.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  So those claims are no longer at issue.

In an April 2012 written brief presentation, the Veteran's representative continued to refer to this claim for service connection for dehydration (claimed as fungus of the stomach).  He said the Veteran contended his dehydration had begun while on active duty, that, in reviewing the evidence of record, he was diagnosed with dehydration, pyelonephritis and prostatic hypertrophy (referring to the BPH), and that, according to various medical literatures, these diagnoses are intertwined with one another.  Again, though, service connection already has been granted for the BPH due to the dehydration, so VA already has conceded this condition began while the Veteran was on active duty.  Any further contesting of this claim, as mentioned, would concern the "downstream" issues of the rating and effective date assigned for this disability, not, instead, whether it is service connected.

In support of his claims that are still at issue, the Veteran testified at a hearing in November 2011 before RO personnel.

In this decision, the Board is denying the petitions to reopen the claims for service connection for residuals of cold injury and a disorder manifested as hot and cold flashes, but reopening the claims for service connection for a skin disorder and gout because there is the required new and material evidence.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead is remanding them, along with the petitions to reopen the claims for service connection for sleep apnea and hypertension, to the RO via the Appeals Management Center (AMC) for further development and consideration.


FINDINGS OF FACT

1.  An unappealed April 2005 rating decision determined there was not new and material evidence to reopen previously denied claims for service connection for residuals of cold injury and a disorder manifested as hot and cold flashes because the evidence then of record failed to show any underlying diagnoses.

2.  The additional evidence since received concerning these claims is cumulative or redundant of evidence already considered in that earlier decision, does not relate to unestablished facts necessary to substantiate these claims, and does not raise a reasonable possibility of substantiating them.

3.  That unappealed April 2005 rating decision also determined there was not new and material evidence to reopen previously denied claims for service connection for a skin disorder and gout because the evidence then of record failed to show any then current diagnoses of folliculitis or venereal warts or of gout related to the Veteran's military service.

4.  Additional evidence since received, however, is not cumulative or redundant of evidence considered in that decision, relates to unestablished facts necessary to substantiate these claims, and raises a reasonable possibility of substantiating them.


CONCLUSIONS OF LAW

1.  That April 2005 rating decision denying the petitions to reopen the previously denied claims for service connection for residuals of cold injury, a skin disorder, including folliculitis and venereal warts, a disorder manifested as hot and cold flashes, and gout is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  And there is not new and material evidence since that decision to reopen the claims for service connection for residuals of cold injury and a disorder manifested as hot and cold flashes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  But there is new and material evidence since that decision to reopen the claims for service connection for a skin disorder and gout.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was satisfied by way of VCAA letters from the RO to the Veteran dated in July 2006 and January 2011.  These letters, especially in combination, provided the type of notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him of the information and evidence not of record that was necessary to substantiate his claims, (2) informing him of the 
information and evidence VA would obtain and assist him in obtaining, and (3) informing him of the information and evidence he was expected to provide.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, with regards to the need for new and material evidence to reopen these claims since they have been previously considered, denied, and not timely appealed, those two VCAA notice letters also are compliant with the decision of the U. S. Court of Appeals for Veterans Claims (Court/CAVC) in Kent v. Nicholson, 20 Vet. App. 1 (2006), as they sufficiently explained the reasons and bases of the prior denial of these claims (i.e., the deficiencies in the evidence when these claims were previously considered).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Consider also that, as for the petitions to reopen the claims for service connection for a skin disorder and gout, the Board is reopening these claims, regardless of whether the notice provided was sufficient to satisfy the requirements of Kent.  Moreover, rather than immediately readjudicating these claims on their underlying merits, the Board instead is then remanding them to the RO via the AMC for further development and consideration.  So the Board is temporarily deferring whether there has been compliance with the remaining notice and assistance requirements of the VCAA pending completion of this additional development of these claims on remand.

As well, the July 2006 and January 2011 VCAA letters provided the Veteran notice that a "downstream" disability rating and an effective date will be assigned if service connection is eventually granted.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required VCAA notice.

Consider, too, that the RO issued that July 2006 VCAA notice letter prior to the November 2007 adverse determination on appeal, so in the preferred sequence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Thus, there is no timing error with regards to the provision of that VCAA notice since it preceded the initial adjudication of the claims.  And even had, per chance, it not, VA would only have needed to provide all necessary notice and then readjudicate the claims, such as in a statement of the case (SOC) or supplemental SOC (SSOC), to in turn rectify ("cure") the timing defect in the provision of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In that eventuality the intended purpose of the notice would not have been frustrated, rather preserved, as the Veteran still would have been given an opportunity to participate effectively in the adjudication of the claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice errors are not presumptively prejudicial and that this is a case-by-case determination; moreover, as the pleading party, the Veteran, not VA, bears this burden of proof, and the error, even if shown, has to be prejudicial, meaning outcome determinative of the claim).  See, too, 38 U.S.C.A. § 20.1102.  Keep in mind the RO provided the additional notice in January 2011 to, in effect, "cure" any defect or shortcoming in the notice previously provided in July 2006.  The RO also readjudicated the claims in the January 2011 SSOC.

And as for the duty to assist, the RO obtained his service personnel records (SPRs), service treatment records (STRs), VA treatment records, and private treatment records.  He and his representative also have submitted several lay statements in support of the claims.  And he also was provided an opportunity to testify at a hearing before RO personnel.  Thus, as there is no indication that any additional evidence remains outstanding, the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Analysis

In an April 2005 rating decision in response to a prior petition to reopen, the RO found that new and material evidence had not been submitted to reopen the previously denied claims for service connection for residuals of cold injury, a skin disorder, including folliculitis and venereal warts, a disorder manifested as hot and cold flashes, and gout.

With respect to the petition to reopen the claims for service connection for residuals of cold injury, a disorder manifested as hot and cold flashes, and gout, the RO found that the evidence of record failed to show any then current underlying diagnoses.  And concerning the petitions to reopen the claims for service connection for a skin disorder and gout, the RO found that the evidence failed to document any then current diagnosis of a skin disorder or to relate any then-current gout disorder to the Veteran's military service. 

The RO notified him of that decision that same month and apprised him of his procedural and appellate rights, but he did not appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

The Board has a legal duty to address the "new and material evidence" requirement, regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted, it is bound by a statutory mandate not to consider the merits of the claim.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen these claims and, only then, if there is, may proceed to readjudicate these claims on their underlying merits.  If, instead, the Board finds that no such evidence has been offered, that is where the analysis must end as further consideration of the claim is neither required nor permitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 1992).


The Court has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last final and binding denial of the claim, irrespective of the specific basis of that prior denial, so regardless of whether it was a prior denial on the underlying merits or, instead, as here, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

This current petition to reopen these previously denied claims for service connection was received in April 2006.  Because it was filed after August 2001, the amended version of 38 C.F.R. § 3.156 defining what constitutes new and material evidence is applicable.  See 66 Fed. Reg. at 45,620.  According to this amended version of this governing regulation, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The weight, i.e., probative value, of the evidence in relation to other evidence is not determined until readjudicating the claim on its underlying merits.

In a precedent case, Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  That is to say, there is no third requirement for reopening a claim, and the newly presented evidence need not be probative of all the elements required to grant the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, 9 Vet. App. at 283 (1996).

A.  Whether there is New and Material Evidence to Reopen the Previously Denied Claims for Service Connection for Residuals of Cold Injury 
and a Disorder Manifested as Hot and Cold Flashes

As already noted, in its April 2005 rating decision, the RO denied the Veteran's petition to reopen his previously denied claims for service connection for residuals of cold injury and a disorder manifested as hot and cold flashes.  The RO found that there was no evidence of then current diagnoses, so in effect not the required proof of underlying disability to account for the Veteran's subjective complaints.

Pertinent evidence on file at the time of that April 2005 rating decision included his STRs, a September 2002 VA compensation examination report, private treatment records dated from September 1996 to August 1999 from Rush Medical Group, private treatment records dated from February 2001 to January 2003 from K.A.H., M.D., and a September 2004 letter from K.A.H., M.D.

Since that April 2005 rating decision, additional medical and lay evidence has been obtained and associated with the claims file for consideration.  This additional evidence includes VA treatment records dated from June 2005 to April 2010, miscellaneous private treatment records dated from April 2003 to July 2005, private treatment records dated from May 2000 to December 2010 from K.G.W., M.D., private treatment records dated from July 2006 to September 2006 from D.W.B., Ph.D., private treatment records dated from March 2006 to September 2006 from K.A.H., M.D., a private treatment record dated in March 2006 from D.S.W., M.D., an October 2005 private treatment record from Brookwood Dermatology, March 2007 and October 2011 letters from K.A.H., M.D., a May 2008 letter from D.W.B., Ph.D., VA compensation examination reports dated in April 2011, and the transcript of the Veteran's November 2011 hearing before RO personnel.

On the one hand, this additional medical evidence is "new" in that it did not exist at the time of the April 2005 rating decision and, therefore, was not considered and  could not possibly have been.  This medical evidence is not, however, also material to the determinative issue of whether the Veteran has current underlying diagnoses of residuals of cold injury and a disorder manifested by hot and cold flashes.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.).

Additionally, his personal statements are not material in this regard, either, within the meaning of 38 C.F.R. § 3.156.  As to any assertions he has made that he currently has residuals of cold injury and a disorder manifested by hot and cold flashes, he is merely reiterating arguments he made prior to the RO previously denying these claims, so this is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); Untalan v. Nicholson, 20 Vet. App. 467 (2006) (new arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence).  In short, this additional evidence, even if new, is not also material in that it does not by itself, or when considered with previous evidence of record, relate to unestablished facts necessary to substantiate these claims.

Hence, none of the additional evidence received since the RO's April 2005 rating decision is both new and material to these claims as defined by VA regulation.  See 38 C.F.R. § 3.156.  Therefore, the decision remains final and binding.  Furthermore, inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen these finally disallowed claims, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Whether there is New and Material Evidence to Reopen the Previously Denied Claims for Service Connection for a Skin Disorder and Gout

Also in its April 2005 rating decision, the RO denied the Veteran's petition to reopen these other, also previously denied, claims for service connection for a skin disorder, including folliculitis and venereal warts, and gout.  The RO found that there still was no evidence of a then current skin disorder such as folliculitis or venereal warts, or of a then current diagnosis of gout that was related or attributable to the Veteran's military service.

The pertinent evidence on file at the time of that April 2005 rating decision included his STRs, a September 2002 VA compensation examination report, private treatment records dated from September 1996 to August 1999 from Rush Medical Group, private treatment records dated from February 2001 to January 2003 from K.A.H., M.D., and a September 2004 letter from K.A.H., M.D.

Since that April 2005 rating decision, however, additional VA and private treatment records have been submitted documenting various diagnoses of skin disorders, including chronic folliculitis.  Also, a May 2008 letter from one of the Veteran's private physicians, D.W.B., Ph.D, indicated the Veteran's skin and other physical conditions worsened with stress and appeared related to his military service.  As for the claim for gout, these VA and private evaluation and treatment records also show gout has been diagnosed since the April 2005 rating decision and note ongoing treatment for this disorder.

These medical treatment records and medical nexus opinion are not only new, since they were not considered when previously adjudicating and denying these claims for a skin disorder and gout, but also are material to the disposition of these claims because they provide evidence of current diagnoses of a skin disorder and of gout that may be related or attributable to the Veteran's military service.  Thus, these VA and private medical treatment records, and the medical nexus opinion from D.W.B., Ph.D, relate to the previously unestablished requirements for service connection that there be evidence of currently diagnosed disorders and that there be evidence of a nexus or link between these diagnosed disorders and the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Consequently, this is new and material evidence as defined by VA regulation.  38 C.F.R. § 3.156(a).  

This evidence was not previously submitted to agency decision makers and, thus, is new.  It also is material as it relates to unestablished facts necessary to substantiate these claims, and by itself, or in connection with the evidence previously of record, raises a reasonable possibility of substantiating these claims because there is now evidence of current diagnoses of a skin disorder and gout and an opinion as to how the Veteran's skin disorder may be related to his service ("appeared related").  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).

Accordingly, these claims are reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating these claims on their underlying merits, the Board instead is remanding them for further development.  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration of the underlying merits of the claim unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim).



ORDER

The petition to reopen the claim for service connection for residuals of cold injury is denied.

The petition to reopen the claim for service connection for a disorder manifested as hot and cold flashes also is denied.

However, the petition to reopen the claim for service connection for a skin disorder is granted, albeit subject to the further development of this claim on remand.

The petition to reopen the claim for service connection for gout also is granted, but also subject to the further development of this claim on remand.


REMAND

Initially, a remand is necessary partly to verify any periods of ACDUTRA and INACDUTRA.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from injury (though not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  

As the remaining disorders at issue are all diseases, however, as opposed to injuries, it is only in actuality necessary to address any additional service the Veteran had on ACDUTRA, not INACDUTRA.

He is a "Veteran" based on his AD service from June 1966 to June 1969 and from November 1990 to June 1991.  He therefore is entitled to "Veteran" status and the full benefit of VA resources for any compensation claim based on these two periods of service.  However, to the extent he is alleging that his disorders, instead, are the result of injury or disease incurred or aggravated during his time in the National Guard, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., his periods of AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA if the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

A review of his SPRs shows that, in addition to his two periods of AD, the Veteran also had service in the National Guard from the 1970s to the 1990s.  And since he testified during his November 2011 hearing that he began receiving treatment for hypertension following his initial period of AD from June 1966 to June 1969, but prior to his second period of AD from November 1990 to June 1991 - so in the interim during his service in the National Guard - at least one of his claims for service connection is partially predicated on incurrence during, or aggravation by, his periods of ACDUTRA.  It therefore is crucial that all periods of ACDUTRA be determined and verified.

A remand also is necessary to obtain any existing, but outstanding, private treatment records concerning the petitions to reopen the claims for service connection for sleep apnea and hypertension.  During his hearing in November 2011, the Veteran testified that he began receiving treatment for sleep apnea from K.G.W., M.D., shortly after being discharge from AD in 1991.  He also testified that he was diagnosed with hypertension during the 1970s, so after his initial period of active service from June 1966 to June 1969 but prior to his second period of active service from November 1990 to June 1991.  He also stated that he had received this treatment from K.A., M.D.  A preliminary review of the claims file reveals that, while treatment records dated from 2000 to 2010 have been obtained from K.G.W., M.D., the RO has not obtained any treatment records from this physician dated from the 1990s, and absolutely no treatment records from K.A., M.D., have been obtained.  Although the Veteran indicated this doctor no longer practices medicine, attempts nonetheless should be made to ascertain the location of these treatment records, even if since retired.

VA's duty to assist the Veteran with his claims includes obtaining records of his relevant medical treatment.  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that he adequately identifies, and to notify him of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(1), (c)(2) (2011).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice and possession of records generated by VA, even if not physically in the file).

With regard to the reopened claims for a skin disorder and gout, the Board is remanding these claims for VA examinations.  In disability compensation 
(service-connection) claims, VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Court has stated that the third element of McLendon establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.


The Federal Circuit Court also has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010).

As such, with respect to his skin claim, the Veteran's STRs show treatment on multiple occasions for folliculitis and venereal warts in November 1967, during his initial period of AD.  Moreover, post-service medical treatment records also include evidence of treatment for his various skin disorders, including tinea, folliculitis, cysts, and papules.

As concerning his claim for gout, his STRs dated in November and December 1990, and a Report of Medical History dated in November 1990, so from his second period of AD, note that he was on medication to prevent gout.  A January 1991 STR also noted a history of gout.  Other, post-service, medical records also concern treatment for gout.

Thus, given that the record includes evidence of treatment for skin disorder related symptoms while in service and for gout, including prescriptions, and that recent medical treatment records document more recent diagnoses of skin disorders and gout, the Board finds that VA examinations are needed for medical opinions concerning the likelihood the current skin and gout disorders are related or attributable to the treatments and diagnoses the Veteran received during his service.  38 C.F.R. § 3.159(c)(4); McLendon, supra. 


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the appropriate government entity, including the National Personnel Records Center (NPRC), as well as any other appropriate State or Federal agency, and obtain documented verification of any and all periods when the Veteran was on ACDUTRA while serving in the National Guard from the 1970s to the 1990s.  This includes, but is not limited to, requesting copies of any medical and personnel records concerning this additional service.  Prepare a memorandum specifying all periods of ACDUTRA.

2.  Obtain all relevant and outstanding private medical records that were identified during the November 2011 hearing.  This especially includes, but is not limited to, those concerning any evaluation or treatment the Veteran received for his sleep apnea from K.G.W., M.D., during the 1990s, and all relevant private medical records concerning any evaluation or treatment he received for his hypertension from K.A., M.D., during the 1970s.

The attempts to obtain these treatment records are governed by 38 C.F.R. § 3.159(c)(1) because they are not in the possession of a Federal department or agency.  Appropriately notify the Veteran of any inability to obtain any indentified records.  38 C.F.R. § 3.159(e)(1).


3.  Schedule a VA compensation examination for a medical nexus opinion concerning the etiology of all current skin disorders.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

The examination should include any necessary diagnostic testing or evaluation and, if possible, should be performed during an active stage of the Veteran's skin disease.  In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court held that VA was obligated to evaluate tinea pedis, a skin condition, while in an active stage of the disease in order to fulfill the duty to assist.  However, in Voerth v. West, 13 Vet. App. 117 (1999), the Court clarified that a new examination was warranted in Ardison because active tinea pedis was a condition that would exist for weeks or months.  On the other hand, a flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Id., at 123.  So the Court has indicated an examination during an active stage of disease is not universally warranted in all situations and circumstances, though it seemingly is in this particular instance.


Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a) Does the Veteran have any current skin disorder - or, at the very least, has he had any skin disorder since the filing of this claim - including, but not limited to, folliculitis or venereal warts?

(b)  Assuming he does, or has, what is the likelihood (very likely, as likely as not, or unlikely) that any of his current skin disability, whatever the diagnosis(es), is attributable to his military service, including especially to the treatment he received for folliculitis and venereal warts on multiple occasions in November 1967?

In making this determination, the examiner must include a discussion of all relevant medical history, including the Veteran's lay testimony that he has experienced skin related symptoms since his service in Vietnam, post-service medical treatment records showing complaints of, and treatment for, various skin-related symptoms and possible diagnoses, and his lay statements regarding the skin symptoms he has experienced since service.

The examiner should note that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the claims file.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorder remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences for this pending claim as it would require the evaluation of his claim based on the evidence already in the file.  See 38 C.F.R. § 3.655.

4.  Also schedule a VA compensation examination for a medical nexus opinion concerning the etiology of any current gout.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a) Does the Veteran have gout - or, at the very least, has he had gout since the filing of this claim?

(b)  Assuming he does, or has, what is the likelihood (very likely, as likely as not, or unlikely) that his gout is attributable to his active military service, including while on ACDUTRA, so not just AD?  

In making this determination, the examiner must include a discussion of all relevant medical history, including especially the STRs dated in 1990 and 1991 noting medication was prescribed to prevent gout, the Veteran's lay testimony that he has experienced gout or associated symptoms since that period of AD from November 1990 to June 1991, and post-service medical treatment records showing complaints of, and ongoing treatment for, gout.

The examiner should note that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the claims file.


If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorder remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences for this pending claim as it would require the evaluation of his claim based on the evidence already in the file.  See 38 C.F.R. § 3.655.

5.  Then readjudicate these remaining claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


